Citation Nr: 1612848	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  10-07 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for post-concussion headaches and temporal vision loss with distortion, prior to August 18, 2011.  

2.  Entitlement to a rating higher than 40 percent for post-concussion headaches and temporal vision loss with distortion, from August 18, 2011.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The appeal is now handled by the RO in Oakland, California.

In June 2011 and April 2013, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.

In an April 2012 rating decision, the RO granted an increased evaluation of 40 percent for post-concussion headaches with temporal vision loss and distortion, effective August 18, 2011.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an appeal for a higher initial rating claim when such claim is raised by the record.  Here, the Board notes the Veteran has asserted his headaches cause him to stop working.  See February 2016 Post-Remand Brief.  As such, the Board finds that the record raises a claim for TDIU.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 18, 2011, the Veteran subjectively described his TBI as consisting of headaches with temporary vision loss; there was no objective evidence of multi-infarct dementia associated with brain trauma, or a TBI that was rated as "2" in one or more facets attributed to his TBI.

2.  From August 18, 2011, the Veteran subjectively described his TBI as consisting of headaches with temporary vision loss; there was no evidence of a TBI that was rated as "3" in one or more facets attributed to his TBI.


CONCLUSIONS OF LAW

1.  Prior to August 18, 2011, the criteria for an initial rating higher than 10 percent for post-concussion headaches with temporal vision loss and distortions, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.84, 4.124a, Diagnostic Codes 6079 (2008), 8045 (as in effect prior and since October 23, 2008), 8100 (2015). 

2.  From August 18, 2011, the criteria for a rating higher than 40 percent for post-concussion headaches with temporal vision loss and distortion, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.84, 4.124a, Diagnostic Codes 6079 (2008), 8045 (as in effect prior and since October 23, 2008), 8100 (2015).



	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The Veteran's claim for an increased rating arises from his disagreement with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice for this issue is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records (STRs) and post-service medical records with the claims folder.  Additionally, the Veteran was afforded VA examinations.  Virtual VA and VBMS records have also been reviewed. 

In April 2013, the Board remanded these claims to obtain any updated treatment records and to afford the Veteran a VA examination.  Additional records were associated with the claims file and the Veteran was afforded VA examinations in July 2014 and August 2014.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II.  Increased Rating for Post-Concussion Headaches with Temporal Vision Loss and Distortion

The Veteran seeks an initial increased rating for his post-concussion headaches with temporal vision loss and distortion.  He asserts his disability is more severe than what is represented by a 10 percent rating, prior to August 18, 2011, and a 40 percent rating, from August 18, 2011.  Importantly, the Veteran suffered an unrelated, post-service stroke in 2006.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Service connection for post-concussion headaches with temporal vision loss and distortion was established in a January 2008 rating decision, at which time a 10 percent rating was assigned, effective November 3, 2006.  In an April 2012 rating decision, the Veteran's rating was increased to 40 percent, effective August 18, 2011.

Historically, the Veteran's disability has been rated under Diagnostic Code 8045. 

Prior to October 23, 2008, Diagnostic Code 8045 provided that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (as in effect prior to October 23, 2008).

The criteria for rating traumatic brain injuries (TBI) were revised during the pendency of this appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a Veteran is to be rated under the old criteria for any periods prior to October 23, 2008 but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if "3" is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Note (5): A Veteran whose residuals of TBI are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

The Board notes that during the rating period on appeal, VA amended its regulations for rating disabilities of the eye.  73 Fed. Reg. 66,543 (Nov. 10, 2008).  It is indicated in the Federal Register that these amendments shall apply to all applications for benefits received by VA on or after December 10, 2008.  As the Veteran's claim was received several years prior to December 10, 2008, the amended provisions are not for application here.

Impairment of central visual acuity is evaluated from 0 to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V (2008).

A compensable disability rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 6079 (2008).  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 or worse in each eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6063-6078 (2008).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A 50 percent rating is assigned for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

Prior to August 18, 2011

The relevant evidence in the record includes the Veteran's VA treatment records, as well as a reports of VA examinations conducted in July 2007, August 2007 and October 2009.  Considering the pertinent facts in light of the former and revised applicable rating criteria, the Board finds that, for the period prior to August 18, 2011, the currently assigned 10 percent rating is appropriate.

For this period, the Veteran subjectively reported that his TBI symptoms included temporary vision loss, seeing floaters and images, and headaches in the July 2007 and August 2007 VA examinations.  He was noted to have no eye injuries, and a corrected visual acuity of 20/25, bilaterally near and far.  He also suffered from aphasia and memory loss, which were noted to be due to his cerebral vascular accident.  

During the October 2009 VA examinations, the Veteran complained of mild headaches, approximately once a week, occasional episodes of lightheadedness, right sided weakness due to his stroke, occasional sleep disturbance, balance problems due to his stroke, and mild memory problems.  He also had altered speech or swallowing, due to his stroke.  The examiner noted that the Veteran's significant speech deficits and physical deficits were due to his stroke.  On eye examination, corrected visual acuity was 20/25 in the left eye, distance, 20/20-2 in the right eye, distance, and 20/25 bilaterally, for near vision.

First, the Board finds the evidence establishes that the Veteran does not meet the criteria for an increased disability rating for loss of visual acuity.  See 38 C.F.R. § 4.84(a), Diagnostic Code 6079 (2008).  

Additionally, there was no multi-infarct dementia associated with his TBI found on objective examination.  As noted in a June 2010 evaluation, the Veteran's pattern of neurobehavioral findings and functional difficulties were at a level consistent with a dementia, likely secondary to the stroke.  See June 2010 neuropsychological evaluation.  Therefore, the relevant evidence is negative for suffering from multi-infarct dementia associated with his in-service TBI, and a higher rating is not warranted under former Diagnostic Code 8045.  In light of the Veteran's subjective complaints related to his TBI, the currently assigned 10 percent rating is warranted under the former diagnostic criteria.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective prior and since October 23, 2008).

Regarding the October 2009 VA examination report, a level of severity of "0" has been assigned for the memory, attention, concentration, executive functions facet.  The examiner noted that the Veteran denied memory problems; however, his wife reported short-term memory problems.  Importantly, a later VA examination in July 2014 attributed his memory problems to his post-service stroke.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  

A level of severity of "0" has been assigned for the Judgment facet, indicating that an examiner has found evidence of normal judgment.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. 

A level of severity of "0" has been assigned for the Social interaction facet, indicating that an examiner has found evidence that social interaction is routinely appropriate.  A higher level of severity of "1" is not warranted unless an examiner finds evidence that social interaction is occasionally inappropriate.  

A level of severity of "0" has been assigned for the Orientation facet, indicating that an examiner has found evidence such as always oriented to person, time, place, and situation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation. 

A level of severity of "0" has been assigned for the Motor activity (with intact motor and sensory system) facet, indicating that an examiner has found evidence of motor activity normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).  

A level of severity of "0" has been assigned for the Visual spatial orientation facet, indicating that an examiner has found evidence of normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of being mildly impaired. 

A level of severity of "0" has been assigned for the Subjective symptoms facet, indicating that an examiner has found evidence of subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  

A level of severity of "0" has been assigned for the Neurobehavioral effects facet, indicating that an examiner has found evidence of one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them. 

A level of severity of "0" has been assigned for the Communication facet, indicating that an examiner has found evidence such as able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  The Board notes that the Veteran was found to have significant speech/language difficulties; however, they were due to his cerebral vascular accident, not his TBI.  See October 2009 VA examination.

As noted, the evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  The evaluation assigned is zero percent for the appellate period prior to August 18, 2011, based upon the highest severity level of "0," which was assigned for the all of the facets. 

However, as noted, purely subjective complaints, such as headache, recognized as symptomatic of brain trauma, will be rated as 10 percent disabling under the former Diagnostic Code 9304.  The Veteran has subjectively complained of headaches, light-headedness, and temporary vision loss.  As the evidence does not show that the Veteran has been diagnosed with multi-infarct dementia associated with brain trauma, a rating in excess of 10 percent for TBI is not warranted for his purely subjective complaints. 

The Veteran also does not meet the criteria to warrant a rating higher than 10 percent under Diagnostic Code 8100, for his headaches.  As noted, to warrant the next highest rating of 30 percent, the Veteran must have characteristic prostrating attacks occurring, on an average, once a month over the last several months.  Here, the evidence indicates the Veteran described his headaches as occurring once a week, however, they were described as mild.  See October 2009 VA examination.  As such, a rating higher than 10 percent under Diagnostic Code 8100 is also not warranted. 

From August 18, 2011

The Veteran was granted an increased rating of 40 percent, effective August 18, 2011.  See April 2012 rating decision.

During an August 2014 VA examination, the Veteran complained of losing his vision more frequently and for longer periods of time since his last VA examination.  His visual acuity, corrected, was 20/40, bilaterally, near and distance.  This evidence establishes that the Veteran does not meet the criteria for an increased disability rating for loss of visual acuity.  See 38 C.F.R. § 4.84(a), Diagnostic Code 6079 (2008). 

For the period beginning August 18, 2011, under revised Diagnostic Code 8045, a rating in excess of 40 percent would require a "total" evaluation to be assigned for one or more facets or a "3" to be assigned as the highest level of facet.

As detailed below, the highest level of severity for any facet attributed to his TBI was "2" under the revised criteria and the currently assigned rating of 40 percent is therefore warranted for this appellate period.

The Veteran was afforded a VA examination in August 2011.  He was noted to have headaches two times per month, with visual aura.  Memory impairment was noted to be mild, with an explanation that he had expressive aphasia.  Therefore, a level of severity of "1" was assigned for the memory, attention, concentration, executive functions facet; however, at a later VA examination in July 2014, his memory problems were attributed to his post-service stroke.  A level of severity of "1" was assigned for the Judgment facet, indicating that an examiner has found evidence of mildly impaired judgment.  A level of severity of "0" was assigned for the Social interaction facet, indicating that the examiner found evidence that social interaction was routinely appropriate.  A level of severity of "1" has been assigned for the Orientation facet, indicating that the Veteran was occasionally disoriented.  A level of severity of "2" was assigned for the Motor activity (with intact motor and sensory system) facet.  A level of severity of "1" has been assigned for the Visual spatial orientation facet.  A level of severity of "1" has been assigned for the Subjective symptoms facet, indicating that an examiner found evidence of three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  A level of severity of "2" has been assigned for the Neurobehavioral effects facet, indicating one or more neurobehavioral effects that frequently, interfere with workplace interaction, social interaction, or both, but do not preclude them.  A level of severity of "2" has been assigned for the Communication facet, indicating an inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  As such, the highest level of severity for any facet attributed to his TBI was "2" under the revised criteria, establishing a rating of 40 percent.

The Veteran was afforded a VA examination in July 2014.  The examiner stated that the Veteran's main residuals attributable to TBI include headaches and associated visual changes; other issues, including aphasia and hemiparesis, are attributable to his stroke.  

A level of severity of "2" was assigned for the memory, attention, concentration, executive functions facet; however, the examiner stated the Veteran's memory problems were due to his post-service stroke.  

A level of severity of "1" has been assigned for the Judgment facet, indicating that an examiner has found evidence of mildly impaired judgment.  

A level of severity of "1" has been assigned for the Social interaction facet, indicating that an examiner has found evidence that social interaction is occasionally inappropriate.  

A level of severity of "0" has been assigned for the Orientation facet, indicating that an examiner has found evidence such as always oriented to person, time, place, and situation.  

A level of severity of "3" has been assigned for the Motor activity (with intact motor and sensory system) facet, indicating that an examiner has found evidence of moderately decreased activity due to apraxia.  However, the examiner specifically stated that it was due to the Veteran's stroke.

A level of severity of "1" has been assigned for the Visual spatial orientation facet, indicating a level of mild impairment. 

A level of severity of "1" has been assigned for the Subjective symptoms facet, indicating that an examiner has found evidence of three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  The examiner explained that the Veteran had headaches and vision changes due to TBI, and other changes, such as aphasia, and hemiparesis, were due to the stroke.  

A level of severity of "2" has been assigned for the Neurobehavioral effects facet, indicating that an examiner has found evidence of one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both, but do not preclude them.

A level of severity of "3" has been assigned for the Communication facet, indicating that an examiner has found evidence of inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  Importantly, the examiner noted it was related to the stroke.

Consciousness was noted to be normal.

Importantly, the Board notes that when it is not possible to separate the effects of service-connected and nonservice-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  However, in this case, the preponderance of evidence indicates that several of the Veteran's symptoms are due to his post-service stroke, and not his in-service TBI.

As noted, the rating assigned for cognitive impairment and other residuals of TBI not otherwise classified are based upon the highest level of severity for any facet as determined by examination.  Only one rating is assigned for all the applicable facets.  Although the Veteran was assigned a "3" for the facets of motor activity and communication, and a "2" for memory, importantly, the VA examiner has attributed these symptoms to the Veteran's post-service stroke.  The current evaluation assigned, of 40 percent, is based upon the highest severity level of "2," which was assigned for the facet of neurobehavioral effects.

Next, the Board has considered whether the Veteran warrants a rating higher than 40 percent, based on the criteria for headaches.  As noted, a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

In the August 2011 VA examination, the Veteran was noted to have two headache episodes per month, with visual aura.  There was no indication that his headaches were prostrating or prolonged.

In the July 2014 VA examination, the examiner noted the Veteran had headaches and associated vision changes, which resulted in the Veteran needing to stop work and take breaks; however, the examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine/non-migraine headache pain.  Therefore, the Veteran does not meet the criteria for a 50 percent rating for headaches, as there is no evidence that he has very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criterion needed to support higher ratings requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings that, as indicated above, do not support a higher rating pursuant to any applicable criteria at any time during the appeal period.

The Board has also considered the Veteran's assertions as to the severity of his TBI, and in no way discounts the Veteran's asserted difficulties or his assertions that his disability should be rated higher.  However, it must be emphasized that the assignment of disability ratings for residuals of a TBI are derived by a mechanical application of the rating schedule to the severity for each facet of cognitive impairment are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination based on the results of the studies of record.  Cf. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the neuropsychiatric results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Extraschedular Consideration

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. §3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 1111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. §3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability. 

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with the service-connected disability experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to the service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of this claim for extraschedular is not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the currently assigned ratings of 10 percent, prior to August 18, 2011, and 40 percent from August 18, 2011, are appropriate.  The Board has applied the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against the assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to an initial rating higher than 10 percent for post-concussion headaches with temporal vision loss and distortion is denied.

Entitlement to a rating higher than 40 percent for post-concussion headaches with temporal vision loss and distortion is denied.


REMAND

Pertinent to a potential TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim, further development is necessary for a fair adjudication of the TDIU aspect of such claim.

Evidence on file indicates that the Veteran has to stop working due to his headaches.  See February 2016 Post-Remand Brief.  Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim and should clarify whether he wishes to pursue this claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or a medical opinion, as is deemed necessary to develop the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for a TDIU.

The RO should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that he does, further action as described herein should be taken.  In the event that he does not, this fact should be annotated for the file and no further action is required.
 
2.  Obtain and associate with the claims file all updated treatment records.

3.  If the Veteran decides to pursue a TDIU claim, schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner must take a history of the Veteran's educational and employment background. 

The examiner should opine as to the extent of the social and industrial impairment attributable to the Veteran's service-connected disabilities, either singularly or jointly, and without consideration of his nonservice-connected disabilities. 

The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or on behalf of the Veteran.  The rationale for any opinion offered should be provided.
 
4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. 

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

5.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


